UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4345



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ELMARIO YOUNG,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (CR-03-1092)


Submitted:   February 28, 2006                Decided:   May 25, 2006


Before KING and SHEDD, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Janis Richardson Hall, Greenville, South Carolina, for Appellant.
Regan Alexandra Pendleton, Assistant United States Attorney,
Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Pursuant to a plea agreement, Elmario Young pled guilty

to conspiracy to distribute and possess with intent to distribute

more than five kilograms of cocaine and fifty grams of crack

cocaine in violation of 21 U.S.C. § 846 (2000), and was sentenced

to   192      months’     imprisonment.      Young’s   counsel   filed    a   brief

pursuant to Anders v. California, 386 U.S. 738 (1967), stating no

meritorious issue exists on appeal but questioning whether the

district court complied with Fed. R. Crim. P. 11 during the guilty

plea colloquy.*           We affirm.

               Young did not move in the district court to withdraw his

guilty plea; therefore, his challenge to the adequacy of the Rule

11 hearing is reviewed for plain error. United States v. Martinez,

277 F.3d 517, 525 (4th Cir. 2002) (holding that “plain error

analysis is the proper standard for review of forfeited error in

the Rule 11 context”).           This analysis requires the reviewing court

to determine whether there was error, whether the error was plain,

and whether it affected the defendant’s substantial rights. Id. at

524.        If a defendant establishes these requirements, the court’s

“discretion is appropriately exercised only when failure to do so

would       result   in    a   miscarriage   of   justice,   such   as   when   the

defendant is actually innocent or the error seriously affects the



        *
      Young received an extension of time in which to file a pro se
supplemental brief, but he did not submit a brief.

                                          - 2 -
fairness, integrity or public reputation of judicial proceedings.”

United   States   v.   Hughes,   401   F.3d   540,   555   (4th   Cir.   2005)

(internal quotation marks and citation omitted).                  Given this

standard and based on a thorough review of the materials before the

court, including the guilty plea transcript, we find no plain error

in the district court’s taking of Young’s plea.

           Pursuant to Anders, we have examined the entire record

and find no meritorious issues for appeal.           Accordingly, we affirm

Young’s conviction and sentence.       This court requires that counsel

inform his client, in writing, of his right to petition the Supreme

Court of the United States for further review.               If the client

requests that the petition be filed, but counsel believes that such

a petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.           Counsel’s motion must

state that a copy was served on the client.           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                    AFFIRMED




                                   - 3 -